Citation Nr: 0640031	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for the residuals of an 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May to September 1973 and from December 1990 
to May 1991.  He also had more than 30 years of service in 
the National Guard from which he retired in October 2004.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2006, the veteran had a 
video conference with the undersigned Acting Veterans Law 
Judge.  The veteran waived RO review of pertinent evidence 
received in October 2006.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no present left 
shoulder disability.

3.  The evidence of record demonstrates no present eye 
disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A chronic eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Although the veteran testified 
in October 2006 that he was scheduled for a VA eye service 
appointment later that month, there is no indication any 
pertinent evidence was generated as a result of that 
appointment.  Further attempts to obtain additional evidence 
as to these specific issues would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA regulations 
provide that congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of applicable VA legislation.  38 C.F.R. 
§ 3.303(c).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2006); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The Court has held that VA service connection 
compensation presumptions do not apply with only ACDUTRA or 
INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records dated from May 17 to 
20, 1985, show the veteran was treated after jet fuel 
splashed in his eyes.  The various diagnoses included 
chemical conjunctivitis.  A May 1985 ophthalmologic 
consultation noted a corneal abrasion to the right eye.  An 
April 1998 annual medical certificate noted the veteran had a 
lipoma removed from his left shoulder on February 18, 1998.  
In statements and personal hearing testimony in support of 
his claims the veteran asserted he had left shoulder and eye 
disorders, but produced no other evidence of a present 
disability.

VA treatment records dated in July 2005 show the veteran 
complained of visual changes and back and shoulder pain.  The 
diagnoses were polyarthralgia and visual change.  VA 
examinations in May 2006 revealed no evidence of a present 
left shoulder disability, but included a diagnosis of 
bilateral pterygia.  In a May 2006 addendum to the 
examination report the examiner noted the veteran's claim 
folder had been reviewed and that there was no causative 
relationship between a corneal abrasion and the development 
of a corneal pterygium which was the only examination 
finding.  VA treatment records dated in May 2006 noted 
diagnoses of a history of ocular hypertension, presbyopia, 
bilateral pterygium, and malingering versus functional vision 
loss, without opinions as to etiology.  

Based upon the evidence of record, the Board finds there is 
no demonstrated left shoulder or eye disability.  The May 
2006 VA examination findings as to these matters is 
persuasive.  The Court has held that a veteran's statements 
as to subjective symptomatology alone (such as pain), without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe that he has left 
shoulder and eye disabilities as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for a left shoulder or eye disability is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for the residuals of an eye 
injury.
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims in November 2004.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records include an undated 
report apparently recorded during the period from January 
1973 to October 1974 indicating the veteran was treated for a 
low back strain.  Records also show he was treated for low 
back strain from mid-October through November 1990 apparently 
as a result of a motor vehicle accident on October 11, 1990.  
There is no indication if the veteran was on active or 
inactive duty for training at the time of that accident.

Private medical records dated in August 2002 show the veteran 
complained of severe low back pain radiating into his left 
lower extremity.  A private MRI showed a herniated nucleus 
pulposus at L4 and narrowing of the disc spaces at L4-L5 and 
L5-S1.  VA orthopedic examination in May 2006, however, found 
no objective data to support a diagnosis of a lumbar spine 
disability.  In light of the inconsistent medical evidence as 
to this mater, the Board finds additional development is 
required prior to appellate review.  

Accordingly, this issue is REMANDED for the following 
actions:

1.  Appropriate efforts through official 
channels, such as the National Personnel 
Records Center, the Air Reserve Personnel 
Center, the State Adjutant General's 
Office, or the veteran's National Guard 
unit, should be made to verify the 
veteran's duty status on October 11, 
1990.

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
low back disability was either incurred 
in or aggravated by an established event 
during service (any opinion as to 
aggravation should also include a 
discussion as to the degree of disability 
attributable to the service injury).  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


